—Order, Supreme Court, Bronx County (Howard Silver, J.), entered May 7, 1998, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The complaint was properly dismissed on the ground that it was filed while plaintiffs administrative complaint with the New York City Commission on Human Rights was still pending (Administrative Code of City of NY § 8-502 [a]; see, Scopelliti v Town of New Castle, 210 AD2d 308). We have considered plaintiffs claims and find them to be unpreserved and without merit. Concur — Sullivan, J. P., Tom, Mazzarelli, Rubin and Friedman, JJ.